Citation Nr: 1735787	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  10-48 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 1972 to September 1975.  He also served on active duty for training (ACDUTRA) in the Army Reserve National Guard of Hawaii from May 1980 to June 1981.

This matter was originally on appeal from December 2008 and October 2009 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

In May 2011, the Veteran testified before a Veterans Law Judge (VLJ) at a hearing at the RO (Travel Board).  A hearing transcript is of record.  The Board notes that the VLJ who presided over this hearing has retired.

In November 2011, the Board denied the Veteran's claim for service connection for PTSD and remanded the claim for service connection for a psychiatric disorder other than PTSD for additional development.

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's November 2011 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the May 2011 hearing.  In order to remedy any such potential error, the Board sent the Veteran a September 2013 letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  In September 2013, the Veteran requested only to have the prior decision vacated and a new one issued in its place. 
In an April 2014 decision, the November 2011 Board decision denying service connection for PTSD was vacated.  Accordingly, both the PTSD and acquired psychiatric disorder issues were before the Board again on appeal. 

In September 2014, the Veteran's representative presented argument before the undersigned VLJ at a hearing at a Travel Board hearing in support of the Veteran's claim.  The Veteran was not present.  A copy of the hearing transcript is of record. 

In April 2015, the instant matters were remanded for additional development.

The issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

  
FINDINGS OF FACT

The Veteran does not have PTSD as a result of a verified in-service stressor. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in March 2006, September 2009, July 2007, May 2010, December 2011, and August 2012 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Neither the Veteran nor his representative has alleged prejudice from any notice content or timing deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful). 

Moreover, during the September 2014 Board hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim. These actions provided an opportunity for the Veteran's representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  The Veteran's service treatment records, service personnel records, post-service VA and private treatment records, and Social Security Administration (SSA) records have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records that could be obtained to substantiate the Veteran's PTSD claim.  In addition, VA has attempted to verify the Veteran's claimed in-service stressors, discussed in detail below, with the U.S. Army Human Resources Command and the National Personnel Records Center (NPRC).  In August 2006, the Army Human Resources Command indicated that it had no records indicating that the Veteran served in a Joint Casualty Recovery Center (JCRC) during his active duty military service.  Subsequently, the NPRC indicated in August 2008 that there was no evidence in the Veteran's files indicating service in the Republic of Vietnam.

Notably, a representative of the US Armed Service Center for Unit Records Research (CURR) (now the Joint Services Records Research Center (JSRRC)) issued a memorandum in December 2008 that included a formal finding of a lack of information required to corroborate the Veteran's stressors.  The VA PreCURR representative pertinently specified that "the information required to corroborate the stressful event(s) described by the Veteran is insufficient to send to the U.S. Navy and [JSRRC] and/or insufficient to allow the meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.  See the December 3, 2008, VA Memorandum. 

The Veteran has been amply informed of VA's efforts to verify his stressors, and he has had the opportunity to submit any evidence in his own possession that may support his PTSD claim.  In light of the unsuccessful efforts already undertaken by VA to verify the Veteran's stressors coupled with the Board's current finding that the Veteran's stressor statements are not in fact credible [described in more detail below], the Board believes that any further efforts taken on the Veteran's behalf to verify his claimed in-service stressors would amount to exercises in futility.  Indeed, VA will make attempts to obtain records in the custody of a Federal department until it is determined that the records do not exist, or that further efforts would be futile.  38 C.F.R. § 3.159 (c)(2); see also Counts v. Brown, 6 Vet. App. 473, 477   [where records are unavailable, "VA has no duty to seek to obtain that which does not exist"].  So it is in this case.

Pursuant to the Board's June 2014 and April 2015 remands, the Appeals Management Center (AMC) readjudicated the Veteran's claims and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's June 2014 and April 2015 remands.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the Veteran has not been afforded a VA examination to determine the nature and etiology of his claimed PTSD. The Board is aware of the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), which held that an examination is required when there is (1) evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or that a disease, manifested in accordance with presumptive service connection regulations, occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  However, a medical examination or opinion regarding the Veteran's claim is unnecessary in this case.  As discussed in more detail below, the evidence of record is against a finding that the Veteran actually experienced any of his claimed in-service stressors, to include collecting body parts and/or shooting an 11-year old child during Vietnam service.  Indeed, the Veteran has admitted to VA physicians that he has falsified his accounts of his in-service traumatic experiences in Vietnam in an attempt to obtain compensation from VA.  See, e.g., the Veteran's April 11, 2002 VA outpatient treatment report.  As there is no credible evidence that the Veteran experienced an in-service "event, injury or disease" as required by McLendon element (2) to support his PTSD claim, a remand to afford the Veteran a PTSD examination is not necessary.  See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) [finding that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service]. 

Accordingly, the Board finds that the evidence of record is sufficient to decide the claim on its merits.  Therefore, a remand to the AOJ for additional evidentiary development is not warranted.  

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claim has been consistent with said provisions.  



Service Connection

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishment of service connection for PTSD requires:  (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

If the evidence establishes the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2); see also 38 U.S.C.A. § 1154 (b).

The regulations pertaining to PTSD were amended in July 2010, and 38 C.F.R. §3.304 (f)(3) no longer requires the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  Such a location is evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  Rather, lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that:  (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id.  The liberalizing criteria contained in the new                 § 3.304(f)(3) will be applied to PTSD service connection claims that are pending as of the effective date of the regulation (July 13, 2010) and to claims filed on or after this effective date.

In this case, the Veteran contends that he currently has a psychiatric disorder, to include PTSD, as a result of stressful experiences occurring in Vietnam during his active duty service between 1972 and 1975. 

With respect element (2), an in-service stressor, the Board notes that the credibility of the Veteran's stressor statements turns largely on a determination as to whether the Veteran actually served in Vietnam.  Indeed, the Veteran has asserted that he was sent to Vietnam to "bag and tag" American body parts during his active duty service, and that while in Vietnam, he saw and shot an eleven year old child who was holding an AK-47.  In statements received by VA in August 2010 and testimony presented at the May 2011 hearing, the Veteran specifically asserted that these stressors occurred in Vietnam in performance of duties during Operation Eagle Pull.  Notably, however, upon questioning at the May 2011 hearing, the Veteran clarified that he never left Thailand during Operation Eagle Pull, but rather, was sent to Vietnam on another occasion when these claimed stressors occurred.  See the May 2011 hearing transcript, pages 13 and 14. 

In any event, the Board finds no credible evidence of record demonstrating that the Veteran ever served in the Republic of Vietnam at any point during his period of active duty service.  Indeed, the Veteran's DD-214 and his service personnel records clearly indicate overseas service in Thailand alone, in performance of duties as an accounting/finance specialist.  Additionally, the Veteran has earned no awards indicative of service in Vietnam, to include the Vietnam Service Medal or the Vietnam Campaign Medal, or indicative of combat service.  Although, the Veteran's personnel records do include a commendation for his participation in Operation Eagle Pull, as noted above, the Veteran himself has clarified that such participation was limited to escorting evacuees to tents upon their return to Thailand, and that his claimed stressful experiences actually occurred not at that time, but during a separate trip to Vietnam.  See the May 2011 hearing transcript, pages 13 and 14. 
Most significantly, the Veteran himself has previously admitted to VA mental health physicians that he never served in Vietnam, that he fabricated his stressors, and that he had experienced no in-service combat or trauma.  Indeed, an April 2002 VA physician specifically recounted the Veteran's own confession that "he only served in Thailand in his MOS as a payroll clerk and that he had fabricated this story about service in [Vietnam] based on advice he has received while in the correctional system to try to get service connected."  See the Veteran's April 11, 2002 VA Outpatient Treatment Note.  A subsequent July 2002 VA Biopsychosocial Assessment not only noted the Veteran's admission that he falsified his stressors, but further documented the Veteran's own indication that he "has not suffered any trauma during his life."  See the Veteran's July 12, 2002, VA Biopsychosocial Assessment.

In light of the Veteran's service records, which identify no Vietnam or combat service, and in light of the Veteran's prior statements to VA physicians, which include frank admissions that he never served in combat or in Vietnam, and that he fabricated his Vietnam stressors, the Board finds that the evidence strongly supports a finding that the Veteran had no Vietnam service, no combat service, nor has he ever served in a location involving "fear of hostile military or terrorist activity."  Thus, the liberalizing criteria contained in § 3.304(f)(3), and the combat presumptions outlined in 38 C.F.R. § 3.304 (f)(2) are not applicable in this case. The Veteran's lay assertions that he served on missions to Vietnam to pick up body parts, and while there, had to shoot an armed child cannot, therefore, in and of themselves, establish the occurrence of an in-service stressor. 

After reviewing the evidence of record as a whole, the Board places greater probative value on the history the Veteran presented to medical professionals for treatment purposes years ago [i.e., during psychiatric assessments at the VA in 2002, when he specifically admitted that he fabricated his stressors and never served in Vietnam] than it does on his statements to VA in connection with his claim for monetary benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran]; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence].  Moreover, the Veteran's admission that he only served overseas in Thailand as a financial clerk is consistent with all other objective evidence of record included in the Veteran's service files.

Critically, even though the Veteran admitted in 2002 that he never served in Vietnam, VA has, nevertheless, attempted to verify the Veteran's stressor statements on multiple occasions to no avail.  As noted above, the RO requested confirmation from the Army and the NPRC regarding whether the Veteran had Vietnam service, combat service, or service in a task force charged with collecting bodies, and no such records were shown to exist.  In addition, a VA PreCURR coordinator issued a formal finding of a lack of information required to verify the Veteran's claimed stressors in December 2008. 

Based on all of the above, i.e., the Veteran's pertinently negative service records, VA's unsuccessful attempts to verify Vietnam service, and the Veteran's own admission that he lied about serving in Vietnam, the Board finds that the Veteran's claimed in-service stressors are not verified.  His accounts of in-service trauma in Vietnam are not credible in light of his admissions that he never served in Vietnam, and that he fabricated his service history to obtain compensation from VA.  

Thus, element (2) of 38 C.F.R. § 3.304 (f) is unsatisfied, and the Veteran's claim for service connection for PTSD fails on this basis.

As there is no verified PTSD stressor and no basis to conduct further development to verify a PTSD stressor, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for PTSD.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The Veteran also seeks service connection for an acquired psychiatric disorder other than PTSD.

To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

At the hearing conducted in September 2014, the Veteran's representative noted that the Veteran entered into service in February 1972 right out of high school and served as a clerk in finance and accounting and began his military career not just as an ordinary soldier but as an exemplary soldier.  From 1974 to 1975, he served one year in Thailand and participated in Operation Eagle Pull which was the year of evacuation of Phnom Pehn, Cambodia.  After Thailand, the Veteran became a different soldier.  He began to drink heavily and attempted suicide while on active duty in the military.  In 1980, the Veteran was drinking and driving which resulted in a one person accident for which he was hospitalized and suffered a number of bodily injuries.  In 1981, he reported ingesting a whole bottle of aspirin in a suicide attempt.  The Veteran was diagnosed as having major depressive disorder and anxiety in August 2004.  The Veteran's representative noted that after the military, the Veteran continued to struggle for over 30 years or for about 30 years with a chronic depression and anxiety.

The Board notes that there is evidence of suicidal ideation during his National Guard service.  On the Report of Medical History completed by the Veteran in April 1981, he reported frequent trouble sleeping, loss of memory or amnesia, and nervous trouble.  The Veteran denied ever having depression or excessive worry.  The physician's summary and elaboration of all pertinent data stated that the Veteran thought of attempting suicide sometime in January 1981 by ingesting a whole bottle of aspirin at home but was talked out of this attempt by some Christian friends.  On the Report of Medical Examination in April 1981, however, the Veteran's psychiatric health was clinically evaluated as normal.  

The Veteran underwent a private Internal Medicine and Medical Oncology evaluation in August 1985.  The examiner noted that the Veteran was a young, alert male in no distress but that his behavior was sometimes inappropriate.  

In August 1999, while incarcerated, the Veteran underwent psychological evaluation at which time he reported that after high school, he joined the Army and was sent to Vietnam and worked picking up bodies from the battle field for one year and that he was shipped to Thailand and that his drug problems escalated.  The Veteran also reported that his substance abuse began with smoking marijuana at age 15 and that he began abusing alcohol, marijuana and opium heavily in Thailand and that he was using every day until he was discharged from the Army.  He reported that after returning to Hawaii, he began using cocaine, when available, and marijuana and alcohol daily and that this intensified until his incarceration in 1987 but that after his release from jail one year later, although he was attending AA meetings, he continued to use amphetamines, marijuana, cocaine and alcohol until his next incarceration in 1992.  The Veteran could not recall having any prior neuropsychological evaluations.  He was diagnosed as having cognitive disorder not otherwise specified (NOS), social phobia, polysubstance abuse, and sexual abuse of adult.  It was noted that the Veteran required close monitoring to ensure that he does not reoffend sexually against a women.

The Veteran has been diagnosed as having a depressive disorder, an anxiety disorder, and an antisocial personality disorder.  In addition, the record is replete with treatment records which indicate that the Veteran has substance dependency.    

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology.  The threshold for finding such a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, at 83.  A Veteran's reports of continuity of symptomatology can satisfy the requirements for evidence that the claimed disability may be related to service.  McLendon, at 83.

In this case, although the Veteran's statements regarding his purported in-service stressors have been found to be not credible, there is evidence of substantial drug abuse during his active duty service, evidence of psychiatric problems during his ACDUTRA, and evidence of inappropriate behavior during an evaluation in 1985.  Further, there is lay evidence of continuity of psychiatric symptoms since service.  As such, the Board finds that a medical opinion after a review of the record would be helpful to determine if, in fact, the Veteran has a psychiatric disability which is in anyway related to his military service.

The Board notes that the Veteran's representative reported in September 2014 that the Veteran had been incarcerated from September 2012 to January 2013 and had been incarceration since March 2013.  Thus, it is the Board's opinion that any treatment records for psychiatric treatment during the Veteran's confinement should be obtained.  In addition, it appears that most recent VA treatment records were associated with file in February 2012; thus, a request should be made to obtain VA treatment records from March 2012 to September 2012.  




Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for psychiatric disorders that is not evidenced by the current record, to include records of treatment during incarceration.  If so, the Veteran should be provided with the necessary authorization forms for the release of any treatment records not currently on file.  These records, as well as any VA treatment records for treatment of psychiatric disorders from March 2012 to March 2013 from VAMC Honolulu, should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  A VA mental health professional, preferably a VA psychiatrist or a VA psychologist, should be provided access to Virtual VA and VBMS.  The examiner must specify in the report that these records have been reviewed.  The need for an examination is left to the discretion of the medical professional offering the opinion. 

After a complete and thorough review of the file, the examiner should identify all diagnosed psychiatric disorders of record since the Veteran filed his claim in April 2008.  For each such psychiatric disorder, the examiner should provide an opinion as to whether it is at least as likely as not that any such psychiatric disorder had its clinical onset during service or is otherwise related to any in-service disease, event, or injury.  The examiner should also provide an opinion as to whether it is at least as likely as not that a psychosis was manifest within the initial post-service year.

The examiner should address the Veteran's history of drug and alcohol use, including any use prior to service. 

If the Veteran has a personality disorder, the examiner should determine if the Veteran has a disability resulting from a mental disorder that was superimposed upon the personality disorder during service.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should provide a complete rationale for any opinion provided.

3.  After the development requested has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented. 
4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


